IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50507
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NORRIS LOUIS McGRAW,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. MO-96-CV-171
                       USDC No. MO-93-CR-58-1
                         - - - - - - - - - -
                             July 9, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Norris Louis McGraw, federal prisoner #60689-079, appeals

from the denial of his motion for relief pursuant to 28 U.S.C.

§ 2255.   McGraw contends that trial and appellate counsel were

ineffective for failing to properly challenge the vulnerable-

victim adjustment to his offense level and for failing to

challenge the district court’s restitution order.

     The district court’s finding that McGraw’s victims were

vulnerable was not clearly erroneous.   United States v. Leonard,

61 F.3d 1181, 1188 (5th Cir. 1995).   McGraw therefore cannot

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50507
                                -2-

prevail on his contention that trial and appellate counsel were

ineffective for failing to object to the adjustment.

     Neither we nor the trial court granted McGraw a certificate

of appealability (COA) on the issue whether trial and appellate

counsel were ineffective for failing to challenge the restitution

order in McGraw’s case.   We therefore lack jurisdiction to

consider McGraw’s contention.    See Whitehead v. Johnson, 157
F.3d 384, 388 (5th Cir. 1998).

     AFFIRMED.